     CASE 0:20-cv-01204-WMW-LIB Document 21 Filed 07/20/20 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


William Charles Graham,                                  Case No. 20-cv-1204 (WMW/LIB)

                             Petitioner,
                                                  ORDER ADOPTING REPORT AND
        v.                                            RECOMMENDATION

U.S. Marshal and Joel L. Brott, Sherburne
County Jail,

                             Respondents.


       This matter is before the Court on the June 29, 2020 Report and Recommendation

(R&R) of United States Magistrate Judge Leo I. Brisbois.            (Dkt. 16.)    The R&R

recommends dismissing Petitioner William Charles Graham’s petition for a writ of habeas

corpus, denying Graham’s motion for a temporary restraining order, and denying Graham’s

application to proceed in forma pauperis as moot. The R&R concludes that Graham has

not exhausted all other remedies as to the arguments raised in his petition for habeas relief

under 28 U.S.C. § 2241. Federal pre-trial detainees, such as Graham, “can obtain habeas

review of pre-trial decisions only if they exhaust all other remedies.” Bakke v. United

States, No. 19-cv-2501 (JRT/TNL), 2019 WL 5579599, at *1 (D. Minn. Oct. 3, 2019).

       A district court reviews de novo those portions of an R&R to which specific

objections are made. 28 U.S.C. § 636(b)(1)(C). In doing so, the district court “may accept,

reject, or modify, in whole or in part, the findings or recommendations made by the

magistrate judge.” Id.; accord Fed. R. Civ. P. 72(b)(3); LR 72.2(b)(3). Graham filed

timely objections to the R&R. But Graham does not object to the R&R’s conclusion that
     CASE 0:20-cv-01204-WMW-LIB Document 21 Filed 07/20/20 Page 2 of 2




Graham failed to exhaust all other remedies as to the arguments raised in his petition. Nor

does Graham raise any other objection that is germane to the recommended disposition.

The factual background in this matter is clearly and precisely set forth in the R&R and is

incorporated by reference for purposes of Graham’s objections. Based upon a de novo

review of the record, the Court concludes that the recommended disposition is supported

by the record and controlling legal principles.

       Based on the R&R, the foregoing analysis and all the files, records, and proceedings

herein, IT IS HEREBY ORDERED:

       1.     Petitioner William Charles Graham’s Petition for a Writ of Habeas Corpus,

(Dkt. 1), is DISMISSED WITHOUT PREJUDICE.

       2.     Petitioner’s Application to Proceed in forma pauperis, (Dkt. 2), is DENIED

AS MOOT.

       3.     Petitioner’s Motion for Temporary Restraining Order, (Dkt. 11), is DENIED.

       LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: July 20, 2020                                    s/Wilhelmina M. Wright
                                                        Wilhelmina M. Wright
                                                        United States District Judge




                                             2
